Citation Nr: 0425051	
Decision Date: 09/13/04    Archive Date: 09/16/04

DOCKET NO.  02-12 735A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether there is clear and unmistakable error in a 
March 31, 1954 rating decision which denied service 
connection for psychiatric disability.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for psychiatric 
disability.

3.  Entitlement to service connection for residuals of a 
closed head injury.

4.  Entitlement to service connection for residuals of a 
rib injury.

5.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Ronald K. Sharer, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from December 1952 to June 
1953.

In a November 1998 rating decision, the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(ROIC) in Philadelphia, Pennsylvania denied entitlement to 
service connection for residuals of a head injury and for 
residuals of a rib injury, and determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for psychiatric disability.  The 
rating decision also denied entitlement to a TDIU.  The 
veteran submitted his notice of disagreement with the 
November 1998 rating decision in April 1999.  He was not 
thereafter issued a statement of the case addressing the 
above issues until December 2002.

In a September 2001 rating decision, the ROIC determined that 
CUE was not present in a March 31, 1954 rating decision which 
denied entitlement to service connection for a nervous 
condition.  The veteran was issued a statement of the case 
addressing this issue in June 2002, and the veteran 
thereafter perfected his appeal of the issue to the Board of 
Veterans' Appeals (Board) by submitting a VA Form 9 in August 
2002.  The veteran testified before the undersigned Veterans 
Law Judge at a hearing held at the ROIC in December 2003.

The Board notes that on his August 2002 VA Form 9, the 
veteran presented argument which can reasonably be construed 
as applying to the issues addressed in the November 1998 
rating decision.  The Board therefore finds, despite the 
sequence of the rating decision, statement of the case and VA 
Form 9 with respect to issues 2 through 5 on the title page 
of this action, that the August 2002 VA Form 9 was adequate 
to perfect an appeal of the November 1998 rating decision as 
to issues 2 through 5.  See Archbold v. Brown, 9 Vet. App. 
124, 132 (1996).

The Board also notes that the veteran was issued a statement 
of the case in April 1998 in response to his disagreement 
with a February 1998 rating decision which denied entitlement 
to service connection for back disability (including the 
cervical and lumbar spines).  He did not thereafter perfect 
his appeal with respect to the February 1998 rating decision 
within one year of notice of the February 1998 rating 
decision.  The issue of entitlement to service connection for 
back disability is consequently not before the Board at this 
time.

The Board lastly notes that the veteran in an April 1999 
statement contended that there was CUE in a March 31, 1954 
rating decision to the extent that service connection for 
"physical conditions" was denied.  Although that rating 
decision denied service connection for several physical 
conditions, the veteran has not further identified which 
determination he believes contains CUE.  If he intends to 
challenge the March 31, 1954 rating decision on the basis of 
CUE with respect to a disorder other than that addressed in 
the instant action, he should, at a minimum, inform the ROIC 
as to which determination in the March 31, 1954 rating 
decision he believes involves CUE.

The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for 
psychiatric disability, and the issues of entitlement to 
service connection for residuals of a rib injury and for 
entitlement to a TDIU, are addressed in the REMAND portion of 
the decision below and are REMANDED to the ROIC via the 
Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  A March 31, 1954, rating decision denied entitlement to 
service connection for psychiatric disability; the veteran 
did not appeal that rating decision.

2.  The veteran has not made a specific allegation of error 
with regard to the denial of service connection for 
psychiatric disability in the March 31, 1954 rating decision, 
and the March 31, 1954 rating decision was consistent with 
and supported by the applicable law and the evidence then of 
record. 

3.  The veteran's claimed residuals of a head injury did not 
originate during active service, and are not otherwise 
related to service.


CONCLUSIONS OF LAW

1.  The March 31, 1954 rating decision that denied service 
connection for psychiatric disability was not clearly and 
unmistakably erroneous.  38 U.S.C.A. 
§ 5109A (West 2002); 38 C.F.R. § 3.105(a) (2003).

2.  The veteran does not have residuals of a head injury 
which are the result of disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The provisions of the VCAA, and of the implementing 
regulations, are not applicable to the instant claim of CUE.  
See Simmons v. Principi, 17 Vet. App. 104, 109 (2003); Parker 
v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. 
Principi, 15 Vet. App. 165 (2001).

With respect to the issue of entitlement to service 
connection for residuals of a head injury, the record 
reflects that a November 1998 rating decision denied service 
connection for the claimed disorder.  The record reflects 
that the veteran was provided with notice of the November 
1998 rating decision, and was provided with a statement of 
the case in December 2002 which notified him of the issue 
addressed, the evidence considered, the adjudicative action 
taken, the decision reached, the pertinent law and 
regulations, and the reasons and bases for the decision.  In 
addition, he was specifically advised by VA, via a June 2002 
correspondence, of what evidence VA would obtain on his 
behalf and of what evidence he was responsible for 
submitting.  The June 2002 correspondence also suggested 
submitting any relevant evidence in his possession.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The veteran's 
claim was thereafter re-adjudicated in the December 2002 
statement of the case.

While the notice provided to the veteran in June 2002 was not 
given prior to the first ROIC adjudication of the claim in 
November 1998, the notice was provided by the ROIC prior to 
the transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The veteran has been 
afforded numerous opportunities to supplement the record, and 
as noted above his claim was re-adjudicated in a December 
2002 statement of the case.

The veteran, through his representative, has alleged that VA 
violated the veteran's due process rights under the Fifth 
Amendment to the United States Constitution by not allowing 
the representative access to the claims file for a period of 
time in connection with the instant CUE claim.  The Board 
points out, however, that the ROIC eventually did allow the 
representative access to the veteran's full claims file, and 
he in fact has reviewed the file and presented informed 
argument in the veteran's case.  Although the representative 
essentially argues that the delay in his review of the claims 
file prevented him from making his arguments sooner, as just 
pointed out, he nevertheless has been able to make informed 
arguments in the instant appeal.  The representative also 
alleges that the veteran's constitutional rights were 
violated by the manner in which the ROIC adjudicated the 
instant claim.  Specifically, he believes the ROIC ignored 
his contentions regarding the weight to be afforded the 
medical evidence on file.  The Board points out that the 
ROIC, as early as April 1999, informed the veteran that a 
valid claim of CUE must assert more than a disagreement over 
matters of judgment.  As will be discussed in further detail 
below, the ROIC was correct in informing the veteran that 
mere disagreement as to how VA weighed the facts in a given 
case does not demonstrate the type of error which constitutes 
CUE.  In any event, the representative's arguments are of 
record and before the Board, and will be addressed in the 
instant action. 

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the statement 
of the case informed the veteran of the information and 
evidence needed to substantiate his claims.  Moreover, and as 
noted above, the June 2002 correspondence notified the 
veteran as to which evidence would be obtained by him and 
which evidence would be retrieved by VA.  It is clear from 
submissions by and on behalf of the veteran that he is fully 
conversant with the legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by the veteran, and for which he authorized VA to 
request, were obtained by the ROIC.  38 U.S.C.A. § 5103A.  In 
this regard the Board notes that the veteran, from 1977 until 
February 1999, was apparently in receipt of Supplemental 
Security Income benefits from the Social Security 
Administration (SSA) jointly with his spouse.  While any 
records associated with the receipt of such benefits are not 
on file, neither the veteran nor his representative has 
suggested that such records are germane to the instant 
appeal, or requested that VA obtain any records from the SSA.  
In addition, the record reflects that the veteran's spouse, 
at his December 2003 hearing before the undersigned, 
indicated that she mentioned the presence of a lump on the 
back of the veteran's head to a Dr. Abrason, as well as to 
another unidentified physician.  The veteran testified that 
Dr. Abrason believed it was a tumor or "something small", 
but concluded it was benign; the veteran indicated that he 
was never actually treated by any physician for his claimed 
lump.  While records from a Dr. Abrason are not on file, the 
Board notes that the veteran has never authorized VA to 
obtain records from that physician.  Nor has he suggested 
that any records from Dr. Abrason would address any link 
between a current head lump and the veteran's period of 
service.  The veteran's spouse may have been referring to a 
Dr. Abrams, a physician from whom the veteran has authorized 
the release of records to VA.  However, on the July 2002 
authorization form, the veteran only identified four 
conditions for which Dr. Abrams had relevant records, none of 
which pertained to a lump or any other head pathology.

In light of the above, the Board concludes that VA's duty to 
assist the veteran in obtaining pertinent records in 
connection with his claim for service connection for 
residuals of a head injury has been fulfilled.

The record reflects that the veteran has not been afforded a 
VA examination addressing the presence or etiology of any 
residuals of a head injury.  As will be discussed in further 
detail below, however, even assuming that the veteran has a 
current disability, his service medical records are negative 
for any reference to head injury or any residuals thereof, 
and there is no post-service evidence of any head injury 
residuals until more than 40 years after service.  In the 
absence of medical evidence suggestive of head injury 
residuals in service or for decades thereafter, referral of 
this case for a VA examination or opinion as to whether any 
current head injury residuals originated in service would in 
essence place the reviewing physician in the role of a fact 
finder.  This is the Board's responsibility.  In other words, 
any medical opinion which links any current head injury 
residuals to his period of service would necessarily be based 
solely on any uncorroborated assertions by the veteran 
regarding his medical history.  The United States Court of 
Appeals for Veterans Claims (Court) has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account is of no probative value.  See Reonal 
v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. Brown, 9 
Vet. App. 389, 395-96 (1996); Swann v. Brown, 5 Vet. App. 
229, 233 (1993).  In short, there is no suggestion, except by 
unsubstantiated allegation, that any head injury residuals 
may be associated with an established event, injury or 
disease in service.  38 C.F.R. § 3.159(c)(4) (2003).  See 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).  
Accordingly, the Board finds that referral of the case for 
the purpose of obtaining a medical opinion regarding whether 
any head injury residuals exist or are etiologically related 
to service is not warranted.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).


I.  Clear and unmistakable error in the March 31, 1954 rating 
decision

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of clear and unmistakable error.  In 
order for a claim of clear and unmistakable error to be 
valid, there must have been an error in the prior 
adjudication of the claim; either the correct facts, as they 
were known at the time, were not before the adjudicator or 
the statutory or regulatory provisions extant at the time 
were incorrectly applied.  Russell v. Principi, 3 Vet. 
App. 310 (1992) (en banc).  

In Damrel v. Brown, 6 Vet. App. 242 (1994), the United States 
Court of Appeals for Veterans Claims (Court) explained that 
in order for clear and unmistakable error to exist:

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made," and (3) a 
determination that there was clear and 
unmistakable error must be based on the 
record and law that existed at the time 
of the prior adjudication in question.  

Damrel, 6 Vet. App. at 245 (1994) (quoting Russell, supra).  
See Bustos v. West, 179 F.3d 1378, 1381 (1999) (to prove the 
existence of CUE as set forth in 38 C.F.R. § 3.105(a), the 
claimant must show that an outcome-determinative error 
occurred, that is, an error that would manifestly change the 
outcome of a prior decision).

In Fugo v. Brown, 6 Vet. App. 40, 43 (1993), the Court 
further held that clear and unmistakable error is one of fact 
or law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  When attempting to raise a claim of clear 
and unmistakable error, a claimant must describe the alleged 
error with some degree of specificity, and, unless it is the 
kind of error, that if true, would be clear and unmistakable 
error on its face, must provide persuasive reasons as to why 
the result would have been manifestly different but for the 
alleged error.  Id. at 43-44.  Fugo further held that neither 
a claim alleging improper weighing and evaluating of the 
evidence in a previous adjudication, nor general, non-
specific claims (including sweeping allegations of failures 
to follow the regulations or to provide due process), meet 
the restrictive definition of clear and unmistakable error.  
Id. at 44.

"Clear and unmistakable error is an administrative failure 
to apply the correct statutory and regulatory provisions to 
the correct and relevant facts; it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).

Service medical records show that the veteran's pre-induction 
examination was negative for any complaints or finding of 
psychiatric disability.  In March 1953 he complained of 
nervousness and was examined in the mental hygiene clinic, at 
which time he explained that he "gets all worked up" when 
talking to people.  He indicated that he had been nervous all 
of his life and recently went absent without official leave 
because "stuff got on [his] nerves."  He also indicated 
that he did not like to exert his brain.  The veteran 
explained that his condition was worse since he entered 
service because he could not leave any stressful situation.  
He indicated that he sometimes considered injuring himself in 
order to leave service, and he described experiencing 
symptoms similar to globus hystericus.  He indicated that he 
socialized well with other trainees until he was pressured to 
hurry in his tasks.  The examiner concluded that the veteran 
was exhibiting an immature reaction in the face of a trying 
situation, and that certain passive-dependent needs were 
operating and served to intensify the veteran's somatic 
complaints.  

The medical records show that later in March 1953 he 
presented while absent without official leave at a private 
hospital in a state of extreme anxiety panic with confusion.  
The hospital referred him to a service hospital with the 
explanation that he was in need of immediate hospital and 
psychiatric care.

The veteran was thereafter transferred to the 
neuropsychiatric ward of a service facility, with an 
admission diagnosis of severe overwhelming anxiety (related 
to sexual conflict) versus schizophrenia (which the admitting 
physician thought to be the more likely diagnosis).  He 
reported that he had recently slept two nights in the woods, 
and that this was the third time he had been absent without 
leave.  On admission he was oriented and cooperative, without 
evidence of psychosis.  The veteran was confined to the 
neuropsychiatric ward from March to June 1953.  Clinical 
notes for his period of hospitalization show that he was 
tense and had some ideas of reference.  The notes show that 
he was generally quiet, but pleasant and cooperative, and 
that he slowly started socializing with the other ward 
residents and participated in group therapy.  On one occasion 
he appeared somewhat confused, and on another occasion he 
presented as untidy.  The clinical notes show that he had to 
occasionally be reminded of details.  The veteran was 
scheduled for therapeutic measures to increase his self 
confidence and was urged to assume an attitude of active 
friendliness.  The clinical notes show that he was considered 
to have adjusted well to the ward.  

Physical examination in April 1953 showed that he was slow in 
thinking, and that his fingernails were bitten down.  He 
reported that he had always been nervous, and that he became 
shaky all over when excited and did not like noise. He 
indicated that the Army wanted him to learn too fast, and 
that he was yelled at often for not performing tasks fast 
enough.  The veteran explained that he absented himself 
without official leave three times because he was unable to 
tolerate his sergeants yelling at him and telling him what to 
do.  He explained that he had always been a slow learner, and 
that his inability to keep up in the Army prompted his 
sergeants to yell at him.  The examiner noted that the 
veteran presented as lethargic, confused, and mildly 
depressed, although he was coherent and oriented, with an 
appropriate affect and adequate judgment, if poor insight.  
The examiner diagnosed immature personality reaction and rule 
out paranoid schizophrenia.  

In May 1953 he underwent psychological testing in order to 
evaluate his emotional stability and intelligence.  The 
testing revealed that he was an immature dependent person 
with feelings of inadequacy.  The examiner noted that while 
the veteran might sometimes present as psychotic, those 
episodes were likely just the manifestation of high levels of 
inner tension being released by outward stimuli, and 
manifesting in the form of confusion, memory lapses and 
intellectual inefficiencies.  The examiner concluded that the 
record reflected the presence of emotional instability in the 
veteran, but without pronounced or consistent evidence of a 
schizophrenic process.  

Associated with the hospitalization records was a 
questionnaire completed by the veteran's mother, in which she 
essentially indicated that she knew nothing about the onset 
or precipitating factors for any psychiatric illness in the 
veteran; that the veteran had no prior history of nervousness 
or depressed moods; that the veteran liked to play in groups 
as a child; and that the veteran did not like the Army, 
preferring instead to have been accepted to the Air Corps 
(she indicated that he was rejected by the Air Corps because 
of poor spelling).

Also associated with the hospitalization records was a 
statement purportedly from someone in his recently assigned 
company, indicating that the veteran refused to participate 
in most of the training classes and was constantly 
complaining that he was too nervous to train.  The author 
indicated that the veteran was able to get along with some of 
the trainees at his prior assignment, although not without 
some conflict.

The final clinical abstract essentially indicated that it 
would be in the best interest of the military to separate the 
veteran, and that if the veteran were returned to duty, he 
would likely require further lengthy hospitalization.  The 
abstract noted that the veteran's incapacity for further 
military service was marked.  The hospitalization discharge 
summary indicated that the veteran had been hospitalized for 
92 days, and that his final discharge diagnosis was chronic 
and severe emotional instability reaction, manifested by 
anxiety, poor recall, impaired learning, secondary anxiety, 
lethargy and loss of confidence and repeated absences without 
official leave.  The discharge report indicated that the 
veteran's condition was unchanged, but that the discharge 
diagnosis had existed prior to service.  

The service records show that a Board of Officers was 
convened to determine whether the veteran should be 
separated.  In connection with this proceeding a Medical 
Certificate was presented by the assistant chief of the 
neuropsychiatric service indicating that the veteran's 
diagnosed emotional instability reaction was an immaturity 
reaction due to deficiencies in emotional and personality 
development, and that the veteran had no other mental 
disability warranting separation.  The finding of the Board 
of Officers was that the veteran should be discharged for 
unsuitability on the basis of a character and behavior 
disorder.

In January 1954, the veteran filed a VA Form 8-526, Veteran's 
Application for Compensation or Pension, on which he 
requested service connection for a nervous condition he 
contended began in 1953.

In a March 31, 1954 rating decision, VA denied service 
connection for a nervous condition, described as emotional 
instability reaction.  The rating decision noted that service 
medical records documented that the veteran was recommended 
for discharge on account of an emotional instability 
reaction, manifested by anxiety, poor recall, impaired 
learning, lethargy and loss of self confidence, considered to 
have existed prior to service.  The rating decision 
determined that the veteran's nervous condition was not 
incurred in or aggravated by service.

The veteran was notified of the March 1954 rating decision 
and of his appellate rights with respect thereto in April 
1954.  No further communication was received from the veteran 
or any representative until decades later.

The veteran contends that the March 31, 1954 rating decision 
contains CUE in that he was entitled to the presumption of 
soundness at entry, and that even if his psychiatric disorder 
existed prior to service, the service medical records 
document aggravation of the disorder.  He contends that the 
March 31, 1954 rating decision did not consider aggravation 
as a basis for granting service connection.  The veteran also 
argues that VA failed to assist him in his 1954 claim and 
that VA failed to follow the regulations pertaining to 
aggravation in service.

Analysis

The payment of disability compensation or pension is 
authorized in cases where it is established that disabilities 
are shown to have been directly incurred in, or aggravated 
by, active military or naval service.  38 C.F.R. § 3.77 
(1954).

Service-connection connotes many factors.  In general and 
fundamentally, it means establishment of the incurrence of 
injury or disease resulting in disability coincidentally with 
the period of active military or naval service.  38 C.F.R. 
§ 3.63(a) (1954).

There are certain medical principles so well and universally 
recognized as definitely to constitute fact, and when, in 
accordance with these principles, existence prior to entrance 
into service is established, no further additional or 
confirmatory facts are necessary.  In neuropsychiatric 
conditions, situational reactions, characteristic of a life 
pattern indicating psychopathic personality, chronic psycho-
neurosis of long standing, or other neuropsychiatric symptoms 
shown to have existed prior to service with the same 
manifestations during service, which were the basis of the 
diagnosis in service, will be accepted as manifesting 
preexistent neuropsychiatric condition and not merely as 
neurotic traits or pre-disposition.  Mere psychopathic 
personality and mental deficiency are not diseases or 
injuries in the meaning of applicable legislation.  38 C.F.R. 
§ 3.63(f) (1954).

The record reflects that the veteran was advised of the March 
1954 rating decision, and of his appellate rights with 
respect thereto, in April 1954, but that he did not appeal 
the decision.  The veteran does not dispute that he failed to 
appeal the March 1954 rating decision, and that the rating 
decision is therefore final.

The March 31, 1954 rating decision denied service connection 
for psychiatric disability, described as an emotional 
instability reaction.  The basis for the decision included 
service medical records showing that the veteran reported 
experiencing nervousness since even before service.  While 
earlier records show that other diagnoses such as 
schizophrenia were considered, the final and official 
conclusion of the veteran's service examiners was that he had 
a chronic and severe emotional instability reaction, which 
was manifested by anxiety, poor recall, impaired learning, 
secondary anxiety, lethargy and loss of confidence and 
repeated absences without official leave, considered to have 
existed prior to service.  A Medical Certificate presented to 
the Board of Officers responsible for evaluating the 
veteran's suitability for service described the veteran's 
disorder as an immaturity reaction due to deficiencies in 
emotional and personality development, and clarified that the 
veteran had no other mental disability warranting separation.  
Based on this, the Board of Officers concluded that the 
veteran was unsuitable for service on the basis of a 
character and behavior disorder.  The March 1954 rating 
decision concluded that the veteran's claimed disorder was 
not incurred in or aggravated by service.

Summarized, the veteran's arguments as to why the March 31, 
1954 rating decision contained CUE are as follows: (1)  He 
was entitled to the presumption of soundness at entry, and 
that the appearance of psychiatric problems in service should 
have compelled the grant of service connection; (2) if he was 
not entitled to the presumption of soundness, then the 
service medical records showed evidence of aggravation of his 
mental disorder; (3) the March 31, 1954 rating decision 
failed to consider aggravation as a basis for establishing 
service connection; (4) VA failed to assist him in his 1954 
claim; and (5) VA failed to follow the regulations pertaining 
to aggravation in service.

With respect to his first contention, although no psychiatric 
disorder was noted at service entrance, the veteran's service 
physicians concluded that his disorder was an immaturity 
reaction due to deficiencies in emotional and personality 
development, that this condition existed prior to service, 
and that there was no other mental disability warranting 
separation, and his service department determined that the 
disorder was a character and behavior disorder.  The 
applicable regulation at the time specified that situational 
reactions characteristic of a life pattern indicating 
psychopathic personality or chronic psychoneurosis of long 
standing will be accepted as manifesting pre-existent 
neuropsychiatric condition.  38 C.F.R. § 3.63(f).  Moreover, 
even assuming that 38 C.F.R. § 3.63(f) did not apply, the 
veteran's service physicians concluded that his psychiatric 
condition existed prior to service.  In essence, the 
veteran's arguments boil down to no more than mere 
disagreement as to how the rating board in March 1954 weighed 
the facts in the veteran's case.  Mere disagreement as to how 
the RO weighed the facts before it does not constitute CUE, 
since the Court has held that mere disagreement with how the 
RO evaluated the evidence of facts is inadequate to raise 
such a claim.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

Turning to the veteran's second contention, he has presented 
detailed explanations as to how the evidence before the 
rating board documented aggravation of his psychiatric 
condition.  Again, however, the veteran's arguments boil down 
to no more than mere disagreement as to how the rating board 
in March 1954 weighed the facts in the veteran's case.  As 
noted above, such mere disagreement as to how the RO weighed 
the facts before it does not constitute CUE.  Luallen, supra.

With respect to the veteran's third contention, namely that 
the March 1954 rating decision failed to consider aggravation 
as a basis for establishing service connection, the Board 
points out that the March 1954 rating decision in fact 
specifically concluded that the veteran's claimed disability 
was not aggravated by service.  The veteran's contention is 
therefore without merit.

Turning to the veteran's fourth contention, the Board points 
out that the veteran has not identified how VA failed to 
assist him in his 1954 claim.  In any event, an alleged 
failure by VA to assist him in his claim does not amount to 
CUE.  See Cook v. Principi, 318 F.3d 1334, 1344-46 (Fed. Cir. 
2002).

With respect to his last contention, the Board points out 
that while the veteran alleges that VA failed to follow the 
regulations pertaining to aggravation in service, he has 
neither identified the regulation or regulations to which he 
refers, nor offered any explanation as to how VA failed to 
follow the regulation or regulations.  Such sweeping, non-
specific allegations of failure to follow the regulations do 
not meet the restrictive definition of clear and unmistakable 
error.  Fugo, at 44.

In sum, the record does not reflect that either the correct 
facts as they were known in March 1954 were not before the 
RO, or that the statutory or regulatory provisions extant at 
the time were incorrectly applied.  The veteran's contentions 
with reference to the weighing of evidence do not constitute 
CUE, and neither do his contentions regarding any failure in 
VA's duty to assist or to follow regulations.  In short, the 
Board concludes that the March 31, 1954 rating decision 
constituted a reasonable exercise of rating judgment under 
the law as it then existed, and that the denial of service 
connection for psychiatric disability was not clearly and 
unmistakably erroneous.   Accordingly, the Board has 
determined that CUE has not been shown in the March 31, 1954 
rating action.   

The Board notes that in Simmons v. Principi, 17 Vet. App. 
104, 114 (2003), the Court held that the proper remedy for 
the Board, when confronted with an inadequately pled CUE 
claim collaterally attacking an RO decision, is to dismiss 
the challenge without prejudice.  In the instant case, the 
veteran's contentions boil down to allegations that the RO in 
March 1954 improperly weighed the evidence, that VA failed to 
assist him in his claim, or that VA failed to follow a 
regulation or regulations.  As noted previously, such 
allegations can not establish the presence of CUE in a final 
rating decision.  The veteran has not otherwise presented any 
argument as to why CUE exists in the March 31, 1954 rating 
decision.  In accordance with Simmons, the Board therefore 
concludes that dismissal without prejudice of the veteran's 
claim is appropriate.


II.  Residuals of a head injury

Factual background

Service medical records are negative for any complaints, 
finding or diagnosis of a head injury.  The veteran was 
hospitalized between March and June 1953, during which time 
physical examination revealed the absence of any head 
abnormalities.

At an August 1997 VA examination, the veteran reported that 
he sustained a neck injury in service after falling from a 
ladder; he denied seeking medical attention in service 
because he was in the stockade.

In a June 2002 statement, L. Rowe, M.D., indicates that the 
veteran recently underwent a cholecystectomy, following which 
he experienced dysphagia and odynophagia.  Dr. Rowe indicated 
that the veteran now had a granulomatous lesion over the 
vocal process of the left arytenoids, compatible with an 
intubation granuloma exacerbated by reflux-induced 
laryngitis.

In several statements on file the veteran contends that he 
hit the back of his head while marching during basic training 
and that he still has a lump.  He reports that the lump is 
occasionally painful.

At his December 2003 hearing, the veteran testified that he 
has a lump on the back of his head that originated when he 
fell backwards in service during a march.  He denied any 
treatment for the alleged head injury since service, but his 
spouse indicated she would always mention the lump to his 
physicians.  He testified that he was told it was a tumor or 
something small, but that it was benign.


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).

Service medical records are negative for any reference to a 
head injury or any residuals thereof, and there is no post-
service medical evidence of any residuals of a head injury 
and no competent evidence linking any such residuals to 
service.

Although the veteran and his spouse contend that a lump on 
the back of his head constitutes a residual of a service head 
injury, there is no indication that either the veteran or his 
spouse is qualified through education, training or experience 
to offer medical opinions.  Consequently, their opinions 
concerning the presence of residuals of a head injury, 
including a lump representing a disability, do not constitute 
competent medical evidence.  Moreover, even assuming that 
they are competent to identify a lump on the back of the 
veteran's head, their opinions concerning causation certainly 
do not constitute competent medical evidence.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) 
(2003).  In addition, while the veteran contends that a 
physician informed him that the lump on the back of his head 
was a tumor or "something little", since the veteran is a 
layperson, his account of what the physician purportedly 
said, filtered as it is through the sensibilities of a 
layperson, does not constitute competent medical evidence.  
See Robinette v. Brown, 8 Vet. App. 69 (1995).  

In essence, the only evidence supportive of the veteran's 
claim consists of the statements of the veteran and his 
spouse that he has residuals of a head injury related to his 
period of service.  However, as discussed above, neither the 
veteran nor his spouse are, as laypersons, competent to offer 
medical opinions.  The Board consequently finds that the 
preponderance of the evidence is against the veteran's claim, 
and that his claim for service connection for residuals of a 
head injury is denied.  Because the preponderance of the 
evidence is against the claim, application of the evidentiary 
equipoise rule, which mandates that where the evidence is 
balanced and a reasonable doubt exists as to a material 
issue, the benefit of the doubt shall be given to the 
claimant, is not required in this case.  See 38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 3.102 (2003); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Clear and unmistakable error not having been found in a March 
31, 1954 rating decision which denied entitlement to service 
connection for psychiatric disability, the appeal is 
dismissed without prejudice.

Entitlement to service connection for residuals of a head 
injury is denied.


REMAND

The veteran contends that he sustained injury to his ribs in 
service when he was struck by a fellow inmate in the 
stockade.  Service medical records are silent for any 
complaints, finding or diagnosis of rib problems, and there 
is no post-service evidence of a rib disorder until decades 
after service.  Nevertheless, in a September 1997 statement, 
L. Kramer, D.O., indicates that the veteran suffered from rib 
cage pain.  He further stated that "[a]s you are aware [, 
the veteran] originally sustained injuries to his ribs many 
years ago and has been having intermittent pain and 
discomfort in and around the right rib cage area since that 
time."  He concluded that "[t]hese injuries as stated above 
date back many years and initially occurred when [the veteran 
was in service]."  

The Board notes that the veteran has not been afforded a VA 
examination addressing the etiology of any current rib 
disorder.  Under the circumstances, the Board is of the 
opinion that VA examination of the veteran would be helpful 
in the adjudication of the instant claim.

In a statement received in May 1998, the veteran suggested 
that he was treated for rib pain at St. Mary's Hospital.  
Records from that facility are not on file.  In a July 2002 
statement, he also alleged that he was treated by a Dr. 
Abrams in October 2000 for rib pain; records from Dr. Abrams 
are also not on file.

Turning to whether new and material evidence has been 
submitted to reopen the claim for service connection for 
psychiatric disability, evidence added to the record since 
the March 31, 1954 rating decision includes duplicate service 
medical records and the report of an August 1997 VA 
examination which indicates only that the veteran complained 
of "mental disorders."  The evidence added to the record 
also includes several statements by the veteran arguing that 
his service medical records show that service connection is 
warranted for psychiatric disability, alleging that he has 
experienced psychiatric problems since shortly after service, 
and explaining that he continues to experience memory 
problems and difficulty with spelling.

The evidence added to the record also includes the transcript 
of his testimony before the undersigned in December 2003.  
Aside from again arguing that the evidence previously 
considered in March 1954 warrants the grant of service 
connection for psychiatric disability, the veteran also 
testified that he was examined shortly after his discharge at 
a VA medical facility located in Philadelphia, and that he 
was seen by a VA psychologist in either 2001 or 2002 at a VA 
medical facility also located in Philadelphia.

Given that VA medical records are considered constructively 
of record, see Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992), the Board is of the opinion that the ROIC should 
undertake efforts to obtain the VA medical records referenced 
by the veteran at his December 2003 hearing.

The Board lastly notes that service connection is not in 
effect for any disorder.  Given the Board's disposition of 
the psychiatric and right rib disorder issues, the Board will 
at this time defer adjudication of his claim for a TDIU.

Accordingly, this case is REMANDED to the ROIC for the 
following actions:

1.  The ROIC should contact the 
veteran, through his representative, 
and request that he identify the VA 
facility(ies) in Philadelphia, 
Pennsylvania, at which he claims to 
have been treated for psychiatric 
disability between June 1953 and 
December 2002.  If he identifies any 
such facility(ies), the ROIC should 
attempt to obtain and associate with 
the claims file VA medical records 
from the identified VA facility(ies) 
for the period from June 1953 to the 
present.  In any event, the ROIC 
should attempt to obtain medical 
records for the veteran from the 
following VA medical facilities 
currently located in Philadelphia, 
Pennsylvania, for the period from 
June 1953 to the present:  The VA 
Medical Center, and the Community 
Based Outpatient Clinic.

2.  The ROIC should contact the 
veteran, through his representative, 
and request that he identify the 
names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claim for service 
connection for right rib disability.  
With any necessary authorization 
from the veteran, the ROIC should 
attempt to obtain and associate with 
the claims file any medical records 
identified by the veteran which have 
not been secured previously.  

3.  If the ROIC is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

4.  After the above-requested 
development has been completed, the 
ROIC should afford the veteran a VA 
examination by a physician with 
appropriate expertise to determine 
the nature, extent and etiology of 
the veteran's rib disability.  All 
indicated tests should be conducted, 
and the examiner is to set forth all 
findings in detail.  The examiner 
should be asked to provide an 
opinion as to whether it is at least 
as likely as not that any rib 
disability identified is 
etiologically related to service.  
The complete rationale for all 
opinions expressed should also be 
provided.  The claims folder, 
including a copy of this remand, 
must be made available to and 
reviewed by the examiner.  The 
examination report is to reflect 
that a review of the claims file was 
made.

5.  Thereafter, the ROIC should 
review the record and ensure that 
all development actions have been 
conducted and completed in full.  
The ROIC should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of 38 U.S.C.A. §§ 5103 
and 5103A (West 2002), and 38 C.F.R. 
§ 3.159 (2003).  Then, the ROIC 
should re-adjudicate the issue of 
whether new and material evidence 
has been submitted to reopen a claim 
for service connection for 
psychiatric disability, and the 
issue of entitlement to service 
connection for residuals of a rib 
injury.  The ROIC should also re-
adjudicate, if not rendered moot, 
the issue of entitlement to a total 
rating based on individual 
unemployability due to service-
connected disabilities.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the ROIC should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the ROIC.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the ROIC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                     
______________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



